DETAILED ACTION
Applicant's submission filed on October 5, 2021 has been entered.  Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 2 of Schmalzried et al. (U.S. Pat. No. 10,671,064).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claims 1 and 6 are within the scope of subject matter claimed in Claims 1 and 2 of Schmalzried, respectively.
Claims 8 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 19 of Schmalzried et al. (U.S. Pat. No. 10,597,157).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claims 8 and 16 are within the scope of subject matter claimed in Claim 19 of Schmalzried.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-3, 5-9, 11, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara et al. (U.S. Pat. No. 10,974,515) in view of Gentry et al. (U.S. Pat. No. 9,387,928, hereinafter “Gentry”), and further in view of Vestal (U.S. Pat. Publ. No. 2014/0365258 A1, hereinafter “Vestal”).
Specifically, regarding Claim 1, Kuhara discloses a method of controlling a plurality of (UAVs; Abstract), the method comprising: receiving a status from a first UAV of the plurality of UAVs, wherein the status includes a power source charge level of the first UAV (col. 3, ll. 26-27; see also, e.g., FIG. 3, S56-S58), calculating movement instructions based on the status (col. 3, ll. 41-49, 59-63; see also FIG. 3, S60, S67-S69), and sending the movement instructions to the first UAV, wherein the movement instructions include directions to move the first UAV from a first location to a second location (col. 10, ll. 22-35), wherein the first UAV is selected to move to the second location based, at least in part, upon the power source charge level of the first UAV (col. 10, l. 64 - col. 11, l. 5).  Kuhara does not disclose the claimed second location flight time, movement instruction promotion, and first location within a storage facility.  
However, Gentry discloses that a (i) second location has a shorter flight time to a staging area (e.g., a location of a second docking or charging station of the number of docking stations along the route of the final destination; col. 10, ll. 63-65), and (ii) movement instructions prioritize movement of a first UAV (e.g., the “second” or “closest” UAV; col. 11, ll. 54-55) towards the staging area (the “final destination”; col. 12, ll. 3-4) over others of the plurality of UAVs having lesser charge levels than the first UAV at the first location (e.g., when the UAV that is unable to continue due to a low battery charge; see, e.g., col. 11, ll. 20, 46-47). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gentry with the method of Kuhara to ensure a sufficient charge level and traveling range and minimize difficulties in making UAV deliveries over a wide area.
The combination of Kuhara and Gentry discloses substantially all of the limitations of the present invention but does not disclose that the claimed first location is within a storage facility.  However, Vestal discloses the claimed [UAV movement from a] first location to a second location within a storage facility (e.g., shipping area 164, which provides storage for shipping; ¶¶ [0084], [0085]; FIG. 1).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vestal with the method of Kuhara and Gentry to beneficially deploy a system to receive, manage, process and assign incoming requests associated with using a fleet of UAVs to transport items to various job locations in an enterprise.
Regarding Claim 2, the combination of Kuhara and Gentry discloses substantially all of the limitations of the present invention and Kuhara further discloses that the movement instructions instruct the first UAV to move to the second location when the power source charge level is greater than a first threshold level (col. 11, ll. 6-9) but does not disclose the claimed charge level being greater than that of other UAVs.
However, Gentry discloses moving the first UAV (e.g., the “second” or “closest” UAV; col. 11, ll. 54-55) to the second location when the power source charge level of the first UAV is greater than that of other UAVs at the first location (e.g., when the UAV that is unable to continue due to a low battery charge is at the first location; see, e.g., col. 11, ll. 20, 46-47).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gentry with the method of Kuhara and Vestal to ensure a sufficient charge level and traveling range and minimize difficulties in making UAV deliveries over a wide area.
Regarding Claim 3, the storage facility is a geographic area that includes charging pads for charging the plurality of UAVs (col. 4, ll. 59-63, 54-56).
Regarding Claim 5, the combination of Kuhara and Vestal discloses substantially all of the limitations of the present invention but does not disclose the claimed area.   However, Gentry discloses that the staging area comprises an area for loading the plurality of UAVs with packages for delivery via the plurality of UAVs (col. 6, ll. 1-9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gentry with the method of Kuhara and Vestal to ensure proper package handling for rapid delivery.
 Regarding Claims 6 and 7, Kuhara discloses that the (i) first location includes first charging pads for charging the plurality of UAVs at the first location within the storage facility (col. 3, ll. 59-60), as recited in Claim 6, (ii) second location includes second charging pads for charging the plurality of UAVs at the second location (“charging device”; col. 4, ll. 54-56, when present), as recited in Claim 7.
 Claims 8, 9, 11, and 16-20 are directed to a medium and a vehicle but include the same scope of limitations as those of the above claims and are rejected for at least reasons substantially similar to those stated above.
Regarding Claim 12, the combination of Kuhara, Gentry, and Vestal discloses substantially all of the limitations of the present invention but does not disclose the claimed selection and charge levels.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize such a location dependent on charge levels to ensure a maximum and uniform fleet charge level and increase routing preparedness since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuhara, Gentry, and Vestal in view of Jones (U.S. Pat. Publ. No. 2014/0277854 A1, hereinafter “Jones”).
The combination of Kuhara, Gentry, and Vestal discloses substantially all of the limitations of the present invention, and Vestal further discloses physical environments including manufacturing facilities (¶ [0084]), but does not disclose the claimed facility.
However, Jones discloses a storage facility that does not include walls that physically enclose the storage facility (¶ [0055]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones with the method of Kuhara, Gentry, and Vestal to minimize flight interferences and increase delivery productivity.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuhara, Gentry, and Vestal in view of Wang et al. (U.S. Pat. Publ. No. 2016/0236582, hereinafter "Wang").
The combination of Kuhara, Gentry, and Vestal discloses substantially all of the limitations of the present invention, but does not disclose the claimed maintenance request or pad.  However, Wang discloses that the status includes (i) a maintenance request and the second location is a maintenance pad (see "system failures"; ¶¶ [0081]-[0082]), as recited in Claim 13, and (ii) an indicator of a geographic proximity to the storage location after completing a mission, and wherein the movement instructions include directions to a charging pad that is unoccupied (¶¶ [0081]-[0082]), as recited in Claim 14.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuhara, Gentry, and Vestal with the medium of Wang to rapidly provide maintenance or charging and less UAV down time. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuhara, Gentry, and Vestal in view of McAllister (U.S. Pat. Publ. No. 2014/0304107).
The combination of Kuhara, Gentry, and Vestal discloses substantially all of the limitations of the present invention but does not disclose the claimed system.  
 However, McAllister discloses a computer vision system coupled to the controller, wherein the controller further includes logic that when executed by the controller causes the UA V to perform operations, including: recognizing, using the computer vision system, fiducial markers positioned within the storage facility, and moving the UAV to the second location with aid from the fiducial markers (¶¶ [0131], [0134]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McAllister with the medium of Kuhara, Gentry, and Vestal to utilize optical feedback to ensure accurate UAV navigation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833